EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Jarrod Hicks on 02/08/2021.

Please replace all previous claim listings with the following: 

1.	(Currently Amended) A method comprising:
receiving, by a computing device, an activity request for determining when to perform an activity on the computing device, the activity request including one or more context parameters, the one or more context parameters indicating  state of the computing devicestate of the computing device is selected from a group comprising: a future user context and a future device context, wherein the future user context is related to a user of the computing device and is predicted based on historical context data associated with the one or more context parameters, and wherein the future device context is related to a future operational state of the computing device; 
the one or more context parameters and the historical context data; 
determining, by the computing device, a current context score based on current context data associated with the one or more context parameters; 
determining, by the computing device, that the current context score is greater than the threshold value; and
performing, by the computing device, the activity corresponding to the activity request in response to determining that the current context score is greater than the threshold value.

2.	(Original) The method as recited in claim 1, wherein the activity request defines a time window having a start time and an end time, the method further comprising: 
predicting an optimal score for the activity request corresponding to an optimal time within the time window based on the one or more context parameters and the historical context data; and
determining the threshold value based on the predicted optimal score.

3.	(Original) The method as recited in claim 1, wherein the future user context comprises a heartrate of the user, wherein the threshold value corresponds to an elevated heartrate of the user, and wherein the activity comprises performing a heartrate based service.

4.	(Original) The method as recited in claim 1, wherein determining the current context score comprises determining that a current time is within a time window specified by the activity request, and
wherein the current context score is determined based on the current context data at the current time. 

5.	(Previously Presented) The method as recited in claim 1, wherein the current context data includes remote context data received from a remote device, the remote context data being related to a physical condition of a user of the remote device.

6.	(Original) The method as recited in claim 1, further comprising:
receiving a current context update while a current time is within a time window specified in the activity request; and
determining the current context score for the activity request based on the current context data at the current time in response to receiving the current context update.

7.	(Original) The method as recited in claim 1, further comprising:
adjusting the threshold value based on a priority specified in the activity request.

8.	(Currently Amended) A system comprising:

a non-transitory computer-readable medium including one or more sequences of instructions that, when executed by the one or more processors, cause: 
receiving an activity request for determining when to perform an activity on the system, the activity request including one or more context parameters, the one or more context parameters indicating  state of the systemstate of the system is selected from a group comprising: a future user context and a future device context, wherein the future user context is related to a user of the system and is predicted based on historical context data associated with the one or more context parameters, and wherein the future device context is related to a future operational state of the system; 
determining a threshold value for determining whether to perform the activity, the threshold value being determined based on the one or more context parameters and the historical context data; 
determining a current context score based on current context data associated with the one or more context parameters; 
determining that the current context score is greater than the threshold value; and


9.	(Original) The system as recited in claim 8, wherein the activity request defines a time window having a start time and an end time, and wherein the one or more sequences of instructions further cause: 
predicting an optimal score for the activity request corresponding to an optimal time within the time window based on the one or more context parameters and the historical context data; and
determining the threshold value based on the predicted optimal score.

10.	(Original) The system as recited in claim 8, wherein the future user context comprises a heartrate of the user, wherein the threshold value corresponds to an elevated heartrate of the user, and wherein the activity comprises performing a heartrate based service.

11.	(Previously Presented) The system as recited in claim 8, wherein the one or more sequences of instructions that cause determining the current context score further cause determining that a current time is within a time window specified by the activity request, and wherein the current context score is determined based on the current context data at the current time. 



13.	(Original) The system as recited in claim 8, wherein the one or more sequences of instructions further cause:
receiving a current context update while a current time is within a time window specified in the activity request; and
determining the current context score for the activity request based on the current context data at the current time in response to receiving the current context update.

14.	(Original) The system as recited in claim 8, wherein the one or more sequences of instructions further cause:
adjusting the threshold value based on a priority specified in the activity request.

15.	(Currently Amended) A non-transitory computer-readable medium including one or more sequences of instructions that, when executed by one or more processors, cause:
receiving, by a computing device, an activity request for determining when to perform an activity on the computing device, the activity request including one or more context parameters, the one or more context parameters  state of the computing devicestate of the computing device is selected from a group comprising: a future user context and a future device context, wherein the future user context is related to a user of the computing device and is predicted based on historical context data associated with the one or more context parameters, and wherein the future device context is related to a future operational state of the computing device; 
determining, by the computing device, a threshold value for determining whether to perform the activity, the threshold value being determined based on the one or more context parameters and the historical context data; 
determining, by the computing device, a current context score based on current context data associated with the one or more context parameters; 
determining, by the computing device, that the current context score is greater than the threshold value; and
performing, by the computing device, the activity corresponding to the activity request in response to determining that the current context score is greater than the threshold value.

16.	(Original) The non-transitory computer-readable medium as recited in claim 15, wherein the activity request defines a time window having a start time and an end time, and wherein the one or more sequences of instructions further cause: 

determining, by the computing device, the threshold value based on the predicted optimal score.

17.	(Original) The non-transitory computer-readable medium as recited in claim 15, wherein the future user context comprises a heartrate of the user, wherein the threshold value corresponds to an elevated heartrate of the user, and wherein the activity comprises performing a heartrate based service.

18.	(Previously Presented) The non-transitory computer-readable medium as recited in claim 15, wherein the one or more sequences of instructions that cause determining the current context score further cause determining, by the computing device, that a current time is within a time window specified by the activity request, and wherein the current context score is determined based on the current context data at the current time. 

19.	(Original) The non-transitory computer-readable medium as recited in claim 15, wherein the one or more sequences of instructions further cause:
receiving, by the computing device, a current context update while a current time is within a time window specified in the activity request; and


20.	(Previously Presented) The non-transitory computer-readable medium as recited in claim 15, wherein the current context data includes remote context data received from a remote device, the remote context data being related to a physical condition of a user of the remote device, and wherein the one or more sequences of instructions further cause:
adjusting, by the computing device, the threshold value based on a priority specified in the activity request.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY A TEETS whose telephone number is (571)272-3338.  The examiner can normally be reached on Monday - Friday, 6am-2pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng An can be reached on 5712723756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/BRADLEY A TEETS/Primary Examiner, Art Unit 2195